145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dwight Theodore BEAZLEY, by & through his guardian ad litemDwight T. Beazley; Jenelle D'Anne Beazley, by &through her guardian ad litem Dwight T.Beazley, Plaintiffs-Appellants,v.California Superior Court; Daniel J. Didier; Myron S. Brown;Orange County; Michael R. Capizzi; Jan C. Sturla; SueDelarue, Jerri Lynn Church; James G Aumond; Maurice L.Evans; Martha G. Gutierrez; Cameron J. Talley; Jake Brower;Kimberly Strang; Thomas E. McCool; Lisa Odeh, Defendant-Appellee.
No. 97-55430.D.C. No. CV-97-00085-GLT.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 20, 1998.

Appeal from the United States District Court for the Central District of California Gary L. Taylor, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Dwight Theodore appeals pro se from the district court's order dismissing on jurisdictional grounds his action brought under 42 U.S .C. § 1983 seeking to enjoin the enforcement of allegedly erroneous child support orders issued by the Superior Court for the County of Orange.  We have reviewed the record and affirm for the reasons set forth in the district court's decision and order of February 18, 1997, dismissing the action for lack of jurisdiction.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Beazley's requests for judicial notice and the granting of a certificate of probable cause are denied